Exhibit 10.51

NON-QUALIFIED STOCK OPTION AGREEMENT

This Agreement (the “Agreement”) is made as of the 2nd day of March, 2006
between State Auto Financial Corporation, an Ohio corporation (the “Company”),
and Robert P. Restrepo, Jr. (the “Grantee”). The Company hereby grants to the
Grantee an option (the “Option”) to purchase 30,000 shares (“Option Shares”),
for a purchase price per share (the “Option Price”) of $31.94 per share. The
fair market value of each of the Option Shares on the date of grant is $31.94
per share. The Option has been granted pursuant to the State Auto Financial
Corporation Amended and Restated Equity Incentive Compensation Plan, as amended
from time to time (the “Plan”), attached hereto as Exhibit A, and it shall
include and be subject to all provisions of the Plan, which are incorporated
herein by reference, and it shall be subject to the following provisions of this
Agreement:

1. Vesting Dates & Term. The Option shall be exercisable as follows:

 

  (i)

Ten Thousand (10,000) Option

Shares may be purchased on or after March 1, 2007.

 

  (ii)

Ten Thousand (10,000) Option

Shares may be purchased on or after March 1, 2008.

 

  (iii)

Ten Thousand (10,000) Option

Shares may be purchased on or after March 1, 2009.

The Option shall not be exercisable for any Option Shares after March 1, 2016,
at which date it shall expire.

2. Method of Exercise. The Option shall be exercisable by written notice (in
substantially the form attached as Exhibit B), delivered in person or by
certified mail to the Secretary of the Company, which shall:

 

  (a)

state that the Option is thereby being exercised, the number of Option Shares
with respect to which the Option is being exercised, each person in whose name
any certificates for the Option Shares should be registered and his or her
address and social security number;

 

  (b)

be signed by the person or persons entitled to exercise the Option and, if the
Option is being exercised by anyone other than the Grantee, be accompanied by
proof satisfactory to counsel for the Company of the right of such person or
persons to exercise the Option under the Plan and all applicable laws and
regulations;

 

  (c)

be accompanied by such representations, warranties or agreements with respect to
the investment intent of such person or persons exercising the Option as the
Company may reasonably request in form and substance satisfactory to counsel for
the Company; and



--------------------------------------------------------------------------------

  (d)

be accompanied by tender to the Company of payment in full for the Option Shares
being purchased as set forth in paragraph 3 hereof.

3. Payment of Price. Upon exercise of the Option, the Company shall deliver a
certificate or certificates for such of the Option Shares being purchased to the
specified person or persons at the specified time upon receipt of the full
purchase price for such Option Shares: (i) by certified or bank cashier’s or
teller’s check, or (ii) by actual or constructive delivery of eligible Shares
with a fair market value at the time of exercise equal to the total Option Price
of the Option Shares being purchased, or (iii) by any other method of payment or
combination thereof authorized by the Plan.

4. Transferability. Pursuant to authority granted to the Committee by the Plan,
the Non-qualified Options that are the subject of this Agreement may be gifted
by the Grantee from time to time to the Grantee’s spouse or to one or more of
the Grantee’s parent(s), spouse, children, grandchildren, nieces, or nephews or
to the Trustee of a trust for the principal benefit of one or more of such
persons or to a partnership whose only partners are one or more of such persons.
If any such Option is gifted, the Option shall continue to be subject to the
terms of the Plan, as amended, and this Option Agreement prior to its transfer
including, without limitation, vesting requirements, restrictions on
transferability and limitations on exercise following termination of employment
or death or disability provided the person receiving the gift of the Option
shall have the same right to exercise as the Grantee who gifted the Option. If
the exemption provided by Rule 16b-3 promulgated under the Securities Exchange
Act of 1934 is amended to eliminate the right of assignment, this Agreement
shall be deemed to be amended to conform to the Rule 16b-3 as respects any
options not assigned as of the date the law would change as to the assignability
of options. Except as set forth above, the Option shall not be transferable by
the Grantee other than by will, by the laws of descent and distribution and
during the lifetime of the Grantee, the Option shall be exercisable (subject to
any other applicable restrictions on exercise) only by the Grantee for his or
her own account. Upon the death of the Grantee, the Option shall be exercisable
(subject to any other applicable restrictions on exercise) only by the Grantee’s
estate (acting through its fiduciary) or by a person(s) who acquired the right
to the Option by gift, as described above, or by bequest or inheritance.

5. Termination of Employment. Except as set forth below, and in his Employment
Agreement dated March 2, 2006, if the Grantee’s employment with the Company and
its Parent and Subsidiary Corporations terminates or is terminated for any
reason other than retirement (as defined in the Sate Auto Insurance Companies
Employee Retirement Plan, “Retirement”), permanent and total disability (as
defined in the Plan, “Disability”) or death, the Grantee (or the Grantee’s
estate, should the Grantee decease following such employment termination) may
exercise the Option to the extent then exercisable within ninety (90) days after
such termination (but in no event after expiration of the original term of the
Option. Notwithstanding the foregoing, if the Grantee’s employment terminates
after he attains age 62 for any reason other than Retirement, Disability, or
death, the Option may be exercised, to the extent then exercisable, at any time
prior to the expiration of the existing term. If the Grantee’s employment with
the Company and its Parent and Subsidiary Corporations terminates or is
terminated by reason of Retirement, Disability, or death, the Option may be
exercised at any time from the date of such termination of employment
(notwithstanding the Vesting Date) until the expiration of the original term of
the Option; provided that if the Grantee dies with less than ninety (90) days
remaining prior to the expiration of the original term, the estate or successors
in interest of such Grantee shall have a period of one hundred eighty (180) days
from the date of death to exercise the Option, regardless of the original
expiration date. If following the termination of the



--------------------------------------------------------------------------------

Grantee’s employment with the Company and its Parent and Subsidiary Corporations
due to retirement or permanent and total disability the Grantee dies, the
Grantee’s estate or successor(s) in interest shall have until the expiration of
the original term of the Option, as set forth in paragraph 1 hereof, to exercise
said Option. If the Grantee’s employment with the Company is terminated due to
illegal conduct engaged in by the Grantee, all Options granted and not exercised
prior to Grantee’s receiving notice of such employment termination shall
terminate.

6. Restrictions on Exercise. The Option is subject to all restrictions in this
Agreement and in the Plan. As a condition of any exercise of the Option, the
Company may require the Grantee or the Grantee’s successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters reasonably requested by counsel for the Company.

7. Definitions. Unless otherwise defined in this Agreement, capitalized terms
will have the same meanings given them in the Plan.

 

   

STATE AUTO FINANCIAL CORPORATION

Date of Grant: March 2, 2006    

By

 

/s/ Steven J. Johnston

ACCEPTANCE OF AGREEMENT

The Grantee hereby: (a) acknowledges receiving a copy of the Plan, as amended,
which is attached to this Agreement as Exhibit A, and represents that Grantee is
familiar with all provisions of the Plan; (b) accepts this Agreement and the
Option granted under this Agreement subject to all provisions of the Plan and
this Agreement; and agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee.

 

/s/ Robert P. Restrepo, Jr.

Grantee

Date                                         , 20        